Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16960737 filed 07/08/2020. Claims 1-6 canceled. Claims 7-14 are subject to examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Huang hereafter) (US 20190045499 A1) in view of Luo et al. (Luo hereafter) (US 20160156445 A1).

Regarding claim 7, Huang teaches, A terminal comprising: 
a processor (Huang; UE 115-b, Par. 0127) that determines a cyclic shift index associated with an orthogonal cover code index configured by a higher layer (Huang; PUCCH resources 405 are each defined as corresponding to a collection of one or more uplink transmission resources 410 … PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, cyclic shift index, and a time domain-orthogonal cover code (TD-OCC) index, Par. 0099-0100; base station 105-b may have, at some time prior to the transmission of signal 660 transmitted to UE 115-b, a semi-static (e.g., signaled via RRC signaling) configuration or pool of uplink transmission resources to use for subsequent PUCCH transmissions, Par. 0127); and 
a transmitter that transmits (Huang; UE 115-b, Par. 0127): 
on an uplink control channel, uplink control information to which the orthogonal cover code index is applied (Huang; UE 115-b may then transmit a PUCCH transmission 685 to base station 105-b using the transmission resource(s), Par. 0129; PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes … a time domain-orthogonal cover code (TD-OCC) index, Par. 0099-0100); and 
within a resource block assigned for the uplink control channel (Huang; PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, Par. 0100), a demodulation reference signal using a reference signal sequence having the cyclic shift (Huang; The cyclic shift index may be a demodulation reference signal (DMRS) sequence cyclic shift index, Par. 0100).  
Huang fail to explicitly teach,
a cyclic shift based on a cyclic shift index;

However, in the same field of endeavor, Luo teaches, 
a cyclic shift based on a cyclic shift index (Luo; CS value deriving component 208 can compute CS values for DM-RSs related to multiple layers of the device 204 based at least in part on the CS index, Par. 0035);
an orthogonal cover code associated with the orthogonal cover code index (Luo; the OCC index can correspond to length-2 OCC according to the following table, Par. 0035);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of index as taught by Luo in order to derive CS or OCC (Luo; Par. 0035).

Regarding claim 11, Huang teaches, A radio control method for a terminal, the method comprising: 
determining a cyclic shift index associated with an orthogonal cover code index configured by a higher layer (Huang; PUCCH resources 405 are each defined as corresponding to a collection of one or more uplink transmission resources 410 … PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, cyclic shift index, and a time domain-orthogonal cover code (TD-OCC) index, Par. 0099-0100; base station 105-b may have, at some time prior to the transmission of signal 660 transmitted to UE 115-b, a semi-static (e.g., signaled via RRC signaling) configuration or pool of uplink transmission resources to use for subsequent PUCCH transmissions, Par. 0127); and 
transmitting, on an uplink control channel, uplink control information to which the orthogonal cover code index is applied (Huang; UE 115-b may then transmit a PUCCH transmission 685 to base station 105-b using the transmission resource(s), Par. 0129; PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes … a time domain-orthogonal cover code (TD-OCC) index, Par. 0099-0100); and 
transmitting, within a resource block assigned for the uplink control channel (Huang; PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, Par. 0100), a demodulation reference signal using a reference signal sequence having the cyclic shift (Huang; The cyclic shift index may be a demodulation reference signal (DMRS) sequence cyclic shift index, Par. 0100).  
Huang fail to explicitly teach,
a cyclic shift based on a cyclic shift index;
an orthogonal cover code associated with the orthogonal cover code index.
However, in the same field of endeavor, Luo teaches, 
a cyclic shift based on a cyclic shift index (Luo; CS value deriving component 208 can compute CS values for DM-RSs related to multiple layers of the device 204 based at least in part on the CS index, Par. 0035);
an orthogonal cover code associated with the orthogonal cover code index (Luo; the OCC index can correspond to length-2 OCC according to the following table, Par. 0035);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of index as taught by Luo in order to derive CS or OCC (Luo; Par. 0035).  

Regarding claim 12, Huang teaches, A base station (Huang; base station 105-b, Par. 0127) comprising: 
a processor that configures an orthogonal cover code index associated with a cyclic shift index to a terminal (Huang; base station 105-b may have, at some time prior to the transmission of signal 660 transmitted to UE 115-b, a semi-static (e.g., signaled via RRC signaling) configuration or pool of uplink transmission resources to use for subsequent PUCCH transmissions, Par. 0127; PUCCH resources 405 are each defined as corresponding to a collection of one or more uplink transmission resources 410 … PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, cyclic shift index, and a time domain-orthogonal cover code (TD-OCC) index, Par. 0099-0100); and 
a receiver that receives: 
on an uplink control channel, uplink control information to which an orthogonal cover code index configured by a higher layer is applied (Huang; UE 115-b may then transmit a PUCCH transmission 685 to base station 105-b using the transmission resource(s), Par. 0129; PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes … a time domain-orthogonal cover code (TD-OCC) index, Par. 0099-0100); and 
within a resource block assigned for the uplink control channel (Huang; PUCCH resource 0 (e.g., 405-a) is defined as a collection of transmission resources 410-a, which includes a combination of a starting symbol, end symbol, RB index, Par. 0100), a demodulation reference signal using a reference signal sequence having the cyclic shift index (Huang; The cyclic shift index may be a demodulation reference signal (DMRS) sequence cyclic shift index, Par. 0100).  
Huang fail to explicitly teach,
a cyclic shift based on a cyclic shift index;
an orthogonal cover code associated with the orthogonal cover code index.
However, in the same field of endeavor, Luo teaches, 
a cyclic shift based on a cyclic shift index (Luo; CS value deriving component 208 can compute CS values for DM-RSs related to multiple layers of the device 204 based at least in part on the CS index, Par. 0035);
an orthogonal cover code associated with the orthogonal cover code index (Luo; the OCC index can correspond to length-2 OCC according to the following table, Par. 0035);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang to include the use of index as taught by Luo in order to derive CS or OCC (Luo; Par. 0035).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Luo and in further view of Akimoto et al. (Akimoto hereafter) (US 20140036850 A1).

Regarding claim 8, Huang-Luo teaches, The terminal according to claim 7. 
Huang-Luo fail to explicitly teach,
wherein values 0 and 1 of the orthogonal cover code index are respectively associated with values 0 and 6 of the cyclic shift index.
However, in the same field of endeavor, Akimoto teaches, 
wherein values 0 and 1 of the orthogonal cover code index are respectively associated with values 0 and 6 of the cyclic shift index. (Akimoto; FIG. 3 illustrates an example of a table indicating to which cyclic shift, OCC sequence … the orthogonal sequence index corresponds, Par. 0060 [Note that M is 0 and 1 and cyclic shift index is 0 and 6 in second column]);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Luo to include the use of table as taught by Akimoto in order to convert index (Akimoto; Par. 0060).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Luo-Akimoto and in further view of K. KWAK et al. (K. KWAK hereafter) (US 20190007175 A1).

Regarding claim 9, Huang-Luo-Akimoto teaches, The terminal according to claim 8, wherein values 2 and 3 of the orthogonal cover code index are respectively associated with values 3 and 9 of the cyclic shift index (Akimoto; FIG. 3 illustrates an example of a table indicating to which cyclic shift, OCC sequence … the orthogonal sequence index corresponds, Par. 0060 [Note that M is 2 and 3 and cyclic shift index is 3 and 4 in second column]).  
	Although Akimoto teaches plurality of mapping, but Huang-Luo-Akimoto fail to explicitly teach mapping of 9 of the cyclic shift index.
However, in the same field of endeavor, K. KWAK teaches, 
9 of the cyclic shift index (K. KWAK; the CS index pair (0, 3, 6, 9) may be allocated to the antenna port, Par. 0581);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Luo-Akimoto to include the use of different CS index as taught by K. KWAK in order to configure a UE (K. KWAK; Par. 0580).
	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Luo and in further view of KWAK et al. (KWAK hereafter) (US 20190342135 A1).

Regarding claim 10, Huang-Luo teaches, The terminal according to claim 7. 
	Huang-Luo fail to explicitly teach,
	wherein the processor controls the cyclic shift based on a function of slot numbers and symbol numbers.  
However, in the same field of endeavor, KWAK teaches, 
wherein the processor controls the cyclic shift based on a function of slot numbers and symbol numbers (KWAK; All of the PUCCH formats use a cyclic shift (n.sub.cs.sup.cell(n.sub.s,l). The shift is determined by a symbol number l and a slot number n.sub.s according to Equation 6, Par. 0365);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Luo to include the use of slot and symbol number as taught by KWAK in order to determine cyclic shift (KWAK; Par. 0365).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Luo-Akimoto and in further view of KWAK.

Regarding claim 13, Huang-Luo-Akimoto teaches, The terminal according to claim 8. 
Huang-Luo-Akimoto fail to explicitly teach,
	wherein the processor controls the cyclic shift based on a function of slot numbers and symbol numbers.  
However, in the same field of endeavor, KWAK teaches, 
wherein the processor controls the cyclic shift based on a function of slot numbers and symbol numbers (KWAK; All of the PUCCH formats use a cyclic shift (n.sub.cs.sup.cell(n.sub.s,l). The shift is determined by a symbol number l and a slot number n.sub.s according to Equation 6, Par. 0365);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Luo-Akimoto to include the use of slot and symbol number as taught by KWAK in order to determine cyclic shift (KWAK; Par. 0365).
  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Luo-Akimoto-K. KWAK and in further view of KWAK.

Regarding claim 14, Huang-Luo-Akimoto-K. KWAK teaches, The terminal according to claim 9. 
Huang-Luo-Akimoto-K. KWAK fail to explicitly teach,
	wherein the processor controls the cyclic shift based on a function of slot numbers and symbol numbers.  
However, in the same field of endeavor, KWAK teaches, 
wherein the processor controls the cyclic shift based on a function of slot numbers and symbol numbers (KWAK; All of the PUCCH formats use a cyclic shift (n.sub.cs.sup.cell(n.sub.s,l). The shift is determined by a symbol number l and a slot number n.sub.s according to Equation 6, Par. 0365);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang-Luo-Akimoto-K. KWAK to include the use of slot and symbol number as taught by KWAK in order to determine cyclic shift (KWAK; Par. 0365).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARMIN CHOWDHURY/Examiner, Art Unit 2416